DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Rejections under 35 USC 103:
Applicant’s Argument: Applicant argues that Choi-Pani fails to teach amended claim 1 which now recites combining multiple TBs wherein the correctly decoded portions are used but the incorrectly decoded portions are not used.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1, 77 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The further amendments describing combination processing without using incorrectly decoded portions overcome the previous rejection but after an updated search, a new grounds of rejection with a new reference is presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-6, 11-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20110075611 A1) in view of Goria et al. (“Goria”) (US 20110310745 A1).

Regarding claim 1, Choi teaches:
A communication method supporting carrier aggregation, wherein each carrier corresponds to a corresponding HARQ entity, and each HARQ entity manages a respective HARQ process [¶0119, Figure 10-13 multiple base stations or HARQ entities as these manage a HARQ process and operate on a carrier or frequency ¶0009-10, and the method below is interpreted such that fulfilling the steps of the method means the method supports carrier aggregation], comprising: 
determining, by a terminal device, that a first transport block TB is related to at least one TB [¶0088-90 UE serviced by multiple base stations and a first TB and second TB is sent, see 1002-1004 of Figure 10, ¶0095-115, the same transport block i.e. related TBs are sent, and schedule indicating related TBs being sent given to mobile terminal ¶0099-106], the first TB being transmitted in a first hybrid automatic repeat request HARQ process managed by a first HARQ entity, the at least one TB being transmitted in at least one HARQ process managed by at least one HARQ entity, the at least one HARQ process corresponding to the at least one HARQ entity one to one, the at least one TB corresponding to the at least one HARQ process one to one [¶0077 teaches HARQ processes and each HARQ entity i.e. base station and supplemental base stations in coordinated set considered to map to a HARQ process as each sends a TB with process ID, redundancy version ¶0113-121, considered to mean each HARQ process mapped to each base station of the coordinated set one to one as each transmits a TB in a HARQ process]; and performing, by the terminal device:
feeding back NACK to a network device only when reception of both the first TB and the at least one TB fails [¶0115-121, UE receives TBs and feeds back a NACK if unsuccessful reception of the TBs, see ¶0151, thus all TBs considered fail, further in [0094 as combination of TBs received unsuccessful], and when reception of a part of one of the first TB and the at least one TB succeeds while another part of the one of the first TB and the at least one TB fails, combination processing the first TB and the at least one TB to obtain a correct TB and feeding back only one ACK for the first TB and the at least one TB [¶0029, ¶0076, ¶0105-121, UE soft combines the TBs and decodes the soft combination to correct errors of TBs and ¶0117-119 a single ACK message is sent back, soft combining considered combination processing]; 
wherein determining by the terminal device that a first transport block is related to the at least one TB comprises one of the following: determining that TBs with a same MAC PDU structure and a same data are related TBs [¶095-115, same TBs transmitted see ¶0115, and may be MAC PDUs ¶0075 TBs are MAC packets, thus identical packets have same structure and data, and this is negotiated ¶095-115 with mobile device so mobile device knows the related TBs according to a schedule and parameters]; determining that TBs with a same transport block size and a same MAC PDU structure are related TBs; and determining that TBs with the same transport block size, the same MAC PDU structure and a same included data are related TBs [these are exclusive alternatives according to the claim that do not require support],
and wherein the combination processing of the first TB and the at least one TB comprises: decoding, by the terminal device, the first TB and the at least one TB at a physical layer; and performing, by the terminal device, combination processing regarding correctly decoded portions of the first TB and the at least one TB to obtain a correct TB [¶0075 teaches physical layer communication, and ¶095-117 Figure 10 1008-1010 UE performs soft combining regarding correctly decoded portions to determine correct TB reception]
Choi teaches combination processing but the processing does not expressly specify not using incorrectly decoded portions however it would have been obvious to use a modified combination processing teaching a technique of combination processing using correctly decoded portions of the first TB and the at least one TB to obtain a correct TB, wherein the incorrectly decoded portions are not used in the combination processing as in Goria [¶0041, packet combination is performed at the receiver on multiple identical packets, wherein packet is combined with retransmitted packet by “exploiting pieces of information that were correctly received” at first transmission, thus a combination process in which incorrectly decoded portions are not used].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination processing of Choi by expressly teaching combination processing where incorrectly decoded portions are not used. Choi teaches combination processing in which confidence values are assigned and it would have been obvious to modify Choi by substituting the combination processing with that of Goria who teaches combination processing of related transmissions by “exploiting pieces of information that were correctly received” as in ¶0041 to increase the probability of success of data decoding.

Regarding claim 2, Choi-Goria teaches:
The communication method according to claim 1, wherein the method further comprises: receiving, by the terminal device, first indication information sent by the network device, wherein the first indication information indicates that the first TB is related to the at least one TB [Choi ¶095-117 mobile device informed of related TB schedule information and parameters thus indicated bundled or related TBs].

Regarding claim 3, Choi-Goria teaches:
The communication method according to claim 2, wherein the first indication information further comprises at least one of an identifier ID of the at least one HARQ entity, a HARQ process ID of the at least one HARQ process [Choi, ¶0107 cell ID considered identifier of HARQ entity indicated], and a carrier ID respectively corresponding to the at least one HARQ entity. 

Regarding claim 5, Choi-Goria teaches:
The communication method according to claim 1, wherein feeding back NACK to a network device only when reception of both the first TB and the at least one TB fails, and when reception of a part of one of the first TB and the at least one TB succeeds while another part of the one of the first TB and [Choi ¶0115-118 ACK message sent back, only a single message thus the feedback pertaining to first TB and one TB is identical i.e. ACK]

Regarding claim 6, Choi-Goria teaches:
The communication method according to claim 5, wherein the sending, by the terminal device, the feedback information to the network device comprises: transmitting, by the terminal device, the feedback information through a carrier corresponding to any one HARQ entity of the first HARQ entity or the at least one HARQ entity [Choi ¶0064-67 uplink interface for mobile to send messages back to network including carrier e.g. PUCCH corresponding to HARQ entity i.e. corresponding to base station sending the TBs].

Regarding claim 11, Choi-Goria teaches:
The communication method according to claim 1, wherein the at least one TB comprises a second TB, and the first TB being related to the at least one TB indicates that at least one of transport blocks, medium access control MAC protocol data unit PDU structures, and data of the first TB and the second TB is identical [Choi, ¶0105-118 at least one TB is considered a second TB, and may be MAC packets that are identical ¶0075, ¶0115-118 thus identical in data and structure].

Regarding claim 12, Choi-Goria teaches;
The communication method according to claim 11, wherein the at least one of the transport blocks, the MAC PDU structures, and the data being identical comprises: at least one of sizes of the transport blocks being identical, the MAC PDU structures being identical, and the data being identical [Choi ¶0075, ¶0105-118 identical MAC packets or TBs thus at least the data is identical].


The communication method according to claim 1, wherein a process ID of each HARQ process in the first HARQ process and the at least one HARQ process is identical [Choi ¶0113 HARQ processes may be identical].

Claim 77-79, 81 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20110075611 A1) in view of Pani et al. (“Pani”) (US 20150365998 A1) and Goria et al. (“Goria”) (US 20110310745 A1).

Regarding claim 77, Choi teaches:
A terminal device supporting multiple carriers, wherein each carrier corresponds to a corresponding HARQ entity, and each HARQ entity manages a respective HARQ process [¶0119, Figure 10-13 multiple base stations or HARQ entities as these manage a HARQ process and operate on a carrier or frequency ¶0009-10, thus the terminal supporting this capability], the terminal device comprising a memory, a processor, and a transceiver [¶0130-136], wherein the memory is used to store a program, and when the program is executed by the processor [¶0130-136 Figure 12], the processor is configured to: determine a first transport block TB is related to at least one TB [¶0088-90 UE serviced by multiple base stations and a first TB and second TB is sent, see 1002-1004 of Figure 10, ¶0095-115, the same transport block i.e. related TBs are sent, and schedule indicating related TBs being sent given to mobile terminal ¶0099-106], the first TB being transmitted in a first hybrid automatic repeat request HARQ process managed by a first HARQ entity, the at least one TB being transmitted in at least one HARQ process managed by at least one HARQ entity, the at least one HARQ process corresponding to the at least one HARQ entity one to one , the at least one TB corresponding to the at least one HARQ process one to one [¶0077 teaches HARQ processes and each HARQ entity i.e. base station and supplemental base stations in coordinated set considered to map to a HARQ process as each sends a TB with process ID, redundancy version ¶0113-121, considered to mean each HARQ process mapped to each base station of the coordinated set one to one as each transmits a TB in a HARQ process]; and perform: 
[¶0115-121, UE receives TBs and feeds back a NACK if unsuccessful reception of the TBs, see ¶0151, thus all TBs considered fail, further in ¶0094 as combination of TBs received unsuccessful], and only in response to reception of a part of one of the first TB and the at least one TB succeeds while another part of the one of the first TB and the at least one TB fails, combination processing the first TB and the at least one TB to obtain a correct TB and feeding back only one ACK for the first TB and the at least one TB [¶0029, ¶0076, ¶0115-121, UE soft combines the TBs and decodes the soft combination to correct errors of TBs and ¶0115-119 a single ACK message is sent back, soft combining comprising combining what is considered the correct portions of received TBs, ¶0076 shows that soft combining includes combining most confident bits i.e. correct bits across multiple transmissions]; 
wherein determining by the terminal device that a first transport block is related to the at least one TB comprises one of the following: determining that TBs with a same MAC PDU structure and a same data are related TBs [¶0095-115, same TBs transmitted see ¶0115, and may be MAC PDUs ¶0075 TBs are MAC packets, thus identical packets have same structure and data, and this is negotiated ¶095-115 with mobile device so mobile device knows the related TBs according to a schedule and parameters]; determining that TBs with a same transport block size and the same MAC PDU structure are related TBs; and determining that TBs with the same transport block size, the same MAC PDU structure and a same included data are related TBs, 
and wherein the combination processing of the first TB and the at least one TB comprises: decoding, by the terminal device, the first TB and the at least one TB at a physical layer; and performing, by the terminal device, combination processing regarding correctly decoded portions of the first TB and the at least one TB to obtain a correct TB [¶0075 teaches physical layer communication, and ¶095-117 Figure 10 1008-1010 UE performs soft combining regarding correctly decoded portions to determine correct TB reception].

Pani teaches terminal supporting carrier aggregation, wherein each carrier corresponds to a corresponding HARQ entity, and each HARQ entity manages a respective HARQ process [¶0006 teaches a terminal communicating over multiple aggregated carriers].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal supports carrier aggregation in Choi as in Pani who teaches this is a technique of 3GPP systems to double the bandwidth and peak data rate ¶0006.
Choi teaches combination processing but the processing does not expressly specify not using incorrectly decoded portions however it would have been obvious to use a modified combination processing teaching a technique of combination processing using correctly decoded portions of the first TB and the at least one TB to obtain a correct TB, wherein the incorrectly decoded portions are not used in the combination processing as in Goria [¶0041, packet combination is performed at the receiver on multiple identical packets, wherein packet is combined with retransmitted packet by “exploiting pieces of information that were correctly received” at first transmission, thus a combination process in which incorrectly decoded portions are not used].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination processing of Choi by expressly teaching combination processing where incorrectly decoded portions are not used. Choi teaches combination processing in which confidence values are assigned and it would have been obvious to modify Choi by substituting the combination processing with that of Goria who teaches combination processing of related transmissions by “exploiting pieces of information that were correctly received” as in ¶0041 to increase the probability of success of data decoding.

Regarding claim 78, Choi-Pani-Goria teaches:
The terminal device according to claim 77, wherein the processor is further configured to: receive first indication information sent by the network device, wherein the first indication information indicates [Choi ¶095-117 mobile device informed of related TB schedule information and parameters].

Regarding claim 79, Choi-Pani-Goria teaches:
The terminal device according to claim 78, wherein the first indication information further comprises at least one of an identifier ID of the at least one HARQ entity, a HARQ process ID of the at least one HARQ process  [Choi, ¶0107 cell ID considered identifier of HARQ entity], and a carrier ID respectively corresponding to the at least one HARQ entity.

Regarding claim 81, Choi-Pani-Goria teaches:
The terminal device according to claim 77, wherein feeding back NACK to a network device only when reception of both the first TB and the at least one TB fails, and when reception of a part of one of the first TB and the at least one TB succeeds while another part of the one of the first TB and the at least one TB fails, combination processing the first TB and the at least one TB to obtain a correct TB and feeding back only one ACK for the first TB and the at least one TB comprises: generate identical feedback information for the first TB and the at least one TB; and send the feedback information to a network device [Choi ¶0115-118 ACK message sent back, only a single message thus the feedback pertaining to first TB and one TB is identical i.e. ACK].

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20110075611 A1) in view of Goria et al. (“Goria”) (US 20110310745 A1) and Pani et al. (“Pani ‘103”) (US 20090270103 A1).

Regarding claim 15, Choi-Goria teaches:
The communication method according to claim 1.
Choi teaches shared process IDs but does not indicate that the identifiers may be different.
[¶0070-76 HARQ process may be different or the same in which case IDs of processes are indicated].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi such that the process IDs are different. Choi teaches same process IDs but suggests that these process IDs are not necessarily shared all the time thus it would have been a simple substitution of parts to replace these with different process IDs as in Pani ’103 who teaches ¶0075-76 process IDs may be the same or different and the method may still be successfully carried out to allow for dual cell operation ¶0007.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20110075611 A1) in view of Goria et al. (“Goria”) (US 20110310745 A1) and Marinier et al. (“Marinier”) (US 20100110988 A1).

Regarding claim 4, Choi-Goria teaches:
The communication method according to claim 2, wherein the receiving, by the terminal device, first indication information sent by a network device comprises: receiving, by the terminal device, control information sent by the network device through a first carrier, wherein the control information comprises the first indication information, and the first carrier corresponds to the first HARQ entity [Choi ¶095-117 mobile device informed of related TB schedule information and parameters via information shared by base station thus via carrier corresponding to HARQ entity e.g. base station].
Choi teaches downlink information but does not teach as a DCI however Marinier teaches downlink control information DCI sent by the network device through a first carrier, wherein the DCI comprises the first indication information [¶0040 scheduling information regarding HARQ process on anchor carrier or can be applied to LTE system in DCI of PDCCH on anchor carrier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downlink indication to be in a DCI. Choi teaches combining TBs based on indication information, and it would have been obvious to modify this information to be DCI as in Marinier . 

Claim 80 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20110075611 A1) in view of Pani et al. (“Pani”) (US 20150365998 A1) and Goria et al. (“Goria”) (US 20110310745 A1) and Marinier et al. (“Marinier”) (US 20100110988 A1).

Regarding claim 80, Choi-Pani-Goria teaches:
The terminal device according to claim 78, wherein the processor is further configured to: receive first indication information sent by a network device comprises: receiving, by the terminal device, downlink control information DCI sent by the network device through a first carrier, wherein the DCI comprises the first indication information, and the first carrier corresponds to the first HARQ entity [Choi ¶095-117 mobile device informed of related TB schedule information and parameters via information shared by base station thus via carrier corresponding to HARQ entity e.g. base station].
Choi teaches downlink information but does not teach as a DCI however Marinier teaches downlink control information DCI sent by the network device through a first carrier, wherein the DCI comprises the first indication information [¶0040 scheduling information regarding HARQ process indicated in HS-SCCH on anchor carrier or can be applied to LTE system in DCI of PDCCH on anchor carrier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downlink indication to be in a DCI. Choi teaches combining TBs based on indication information, and it would have been obvious to modify this information to be DCI as in Marinier who teaches this information on the anchor carrier can be DCI for an LTE system as in ¶0040 to allow the UE to monitor only a single carrier before moving to the shared channels ¶0040. 
 
Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20110075611 A1) in view of Goria et al. (“Goria”) (US 20110310745 A1) and Pani et al. (“Pani”) (US 20150365998 A1) and Xiong et al. (“Xiong”) (US 20200260527 A1).

Regarding claim 7, Choi-Goria teaches:
The communication method according to claim 5.
Choi teaches sending feedback information but does not expressly teach receiving assignment of an uplink carrier.
Pani teaches: wherein the method further comprises: 
receiving, by the terminal device, assignment indicating a carrier for uplink [[¶0026 network assigns uplink carrier to WTRU for uplink transmission].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HARQ processes of Choi by expressly teaching assignment of uplink carriers. Choi teaches HARQ processes with IDs and transmitting feedback in uplink. It would have been obvious to specify in Choi that these uplink carriers are assigned by the network as in Pani who teaches this is a known convention to group downlink carriers and uplink carriers in activation of a supplementary cell according to improved methods ¶0016, ¶0026 of Pani thus it would have been an obvious combination of prior art elements according to known techniques to specify the connection to the HARQ entity.
Choi-Goria-Pani teaches assigning uplink but does not teach an uplink carrier ID however it is known in the art to indicate uplink carrier index as in Xiong who teaches second indication information sent by the network device, wherein the second indication information indicates a carrier identifier ID for the terminal device to transmit the feedback information; and sending, by the terminal device, the feedback information to the network device comprising: transmitting, by the terminal device, the feedback information through a carrier corresponding to the carrier ID [¶0108, ACK NACK transmitted on uplink carrier where the carrier ID indicated in downlink control information from network as a CC index for uplink of feedback information].	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HARQ processes of Choi-Pani by expressly teaching indicated uplink carrier as in Xiong. Choi-Pani teaches assigned uplink carriers for feedback but does not expressly teach an identifier however it would have been obvious to modify the carrier assignment of Choi-Pani with Xiong . 

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20110075611 A1) in view of Goria et al. (“Goria”) (US 20110310745 A1) and Park et al. (“Park”) (US 8605674 A1).

Regarding claim 9, Choi-Goria teaches:
The communication method according to claim 1.
Choi teaches decoding related TBs but does not teach transmitting related TBs.
Park teaches wherein the method further comprises: transmitting, by the terminal device, related TBs through HARQ processes managed by different HARQ entities according to third indication information [Figure 11, Column 14 ll 56-67 Column 15 ll 1-42, UE configured to send transport blocks through different HARQ entities and these are duplicate i.e. related TBs according to downlink information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HARQ processes of Choi by expressly teaching sending related transport blocks as in Park. Choi teaches decoding related TBs but does not expressly teach sending related TBs however it would have been obvious to modify the method of Choi by including a step of sending related TBs as in Park who teaches this increases the probability of success in reception and transmission column 4 ll 25-31. 

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20110075611 A1) in view of Goria et al. (“Goria”) (US 20110310745 A1) and Park et al. (“Park”) (US 8605674 A1) and Marinier et al. (“Marinier”) (US 20100110988 A1).

Regarding claim 10, Choi-Goria-Park teaches:
The communication method according to claim 9.
[¶0040 DL assignment as in Park may be indicated in PDCCH specifically DCI considered third indication information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downlink indication to be in a DCI. Choi-Goria-Park teaches indicating the indication information, and it would have been obvious to modify this information to be DCI as in Marinier who teaches this information on the anchor carrier can be an HS-SCCH or DCI for an LTE system as in ¶0040 to allow the UE to monitor only a single carrier before moving to the shared channels ¶0040. 

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20110075611 A1) in view of Goria et al. (“Goria”) (US 20110310745 A1) and Takeda et al. (“Takeda”) (US 20200014491 A1).

Regarding claim 13, Choi-Goria teaches:
The communication method according to claim 1.
wherein the at least one TB comprises a third TB [Choi ¶0105-119 multiple TBs including a third TB as the at least one].
Choi teaches transport blocks but does not teach coding blocks.
Takeda teaches multiple transport blocks comprising a fourth TB comprises at least two coding blocks CB, the first TB being related to the at least one TB indicates that the first TB corresponds to at least one CB of the fourth TB, and the third TB corresponds to at least one CB of the fourth TB [¶0044-50, Figure 4C, multiple TBs each comprising multiple code blocks are “related” i.e. bundled for feedback transmission including third, fourth TB and first, second CB].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HARQ processes of Choi-Goria by expressly teaching the related TBs comprise related third and fourth TBs with coding blocks. Choi teaches transport blocks but does not 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Primary Examiner, Art Unit 2478